        Case 2:20-cv-00124-CSMW Document 17 Filed 07/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MALEAK RAHEEM CRAWFORD                      :               CIVIL ACTION
                                            :
                             v.             :
ANDREW SAUL,                                :
Commissioner of the Social                  :
Security Administration                     :                NO. 20-124

                                         ORDER

       AND NOW, this 21st day of July, 2020, for the reasons contained in the court’s

Memorandum of today, it is hereby ORDERED that Plaintiff’s request for review (Document No.

11) is GRANTED as follows. This case is REMANDED to the Commissioner so that the ALJ

can: (a) explicitly consider Plaintiff’s need to use a cane to walk and explicitly consider whether

this prevents Plaintiff from performing the standing and walking required for light work; (b)

include in his residual functional capacity (“RFC”) assessment and hypothetical question to a

vocational expert, Plaintiff’s need to take bathroom breaks every 35 minutes, due to his urinary

incontinence; and (c) include in his RFC assessment limitations caused by Plaintiff’s documented

hand weakness.



                                             BY THE COURT:




                                               /s/ Carol Sandra Moore Wells            _
                                             CAROL SANDRA MOORE WELLS
                                             United States Magistrate Judge
